BY-LAWS



OF



MEMC ELECTRONIC MATERIALS, INC.



 

ARTICLE I



Offices

Section 1

. Offices. The registered office of MEMC Electronic Materials, Inc. (hereinafter
called the Corporation) shall be in the State of Delaware. The Corporation may
have offices and places of business at such places within and without the State
of Delaware as shall be determined by the Board of Directors. The books of the
Corporation may be kept outside of the State of Delaware at such place or places
as the Board of Directors may from time to time determine.





ARTICLE II



Stockholders



Section 1

. Place of Meetings. All meetings of the stockholders shall be held at such
place within or without the State of Delaware as is designated by the Board of
Directors.





Section 2

. Annual Meeting. The Board of Directors shall fix the time and place of the
annual meeting of the stockholders for the purpose of electing the directors and
for the transaction of such other business as may properly be brought before the
meeting.





Section 3

. Special Meeting. Special meetings of the stockholders may be called by a
majority of the holders of the common stock of the Corporation or by a majority
of the Board of Directors or by the Chairman of the Board.





Section 4

. Notice of Meetings. Except as is otherwise provided by law, notice of each
meeting of stockholders, whether annual or special, shall be given to each
stockholder not less than 10 nor more than 60 days prior to the meeting. The
notice shall state the date, time and place and, in the case of special
meetings, the purpose or purposes of such meeting, and at whose direction the
notice is given.





Section 5

. Quorum. At all meetings of stockholders, except as otherwise required by
statute, the holders of a majority of the shares entitled to vote thereat,
present in person or by proxy, shall constitute a quorum for the transaction of
business. If, however, such quorum shall not be present or represented at any
meeting of the stockholders, the stockholders entitled to vote thereat may
adjourn such meeting from time to time in accordance with Section 7 of this
Article II of these By-Laws until the number of votes requisite to constitute a
quorum shall be present.





Section 6

. Voting. When a quorum is present or represented by proxy at any meeting of
stockholders, the vote of the holders of a majority of the outstanding shares of
stock entitled to vote thereat present in person or by proxy shall decide any
question brought before such meeting, unless the question is one upon which an
express provision of the General Corporation Law of the State of Delaware or of
the Restated Certificate of Incorporation requires a greater vote, in which case
such provision shall control.





Each stockholder entitled to vote at any meeting may vote in person or by proxy
and shall, unless the Restated Certificate of Incorporation provides otherwise,
have one vote for each share of stock registered in his name, but no proxy shall
be valid after three years from its date, unless the proxy provides for a longer
period.



Section 7

. Adjourned Meetings. Any meeting of stockholders may be adjourned to a
designated time and place by a vote of a majority in interest of the
stockholders present in person or by proxy, even though less than a quorum is so
present. No notice of such an adjourned meeting needs to be given, other than by
announcement at the meeting, and any business may be transacted which might have
been transacted at the meeting as originally called; provided, however, that if
the adjournment is for more than 30 days, or if after the adjournment a new
record date is fixed for the adjourned meeting, a notice of the adjourned
meeting shall be given to each stockholder of record entitled to vote at the
adjourned meeting.





Section 8

. Action Without Meeting. Any action required or permitted to be taken at any
annual or special meeting of stockholders may be taken without a meeting,
without prior notice and without a vote, if a consent or consents in writing,
setting forth the action so taken, shall be signed by the holders of all the
outstanding stock entitled to vote thereon. The effective date of the
authorization of such action shall be deemed to be the date of the filing of the
last such written consent in the minute books of the Corporation, which date
shall be noted therein by the Secretary.





Section 9

. Advance Notice of Business to Be Transacted at Annual Meetings. To be properly
brought before the annual meeting of stockholders, business must be either
(a) specified in the notice of meeting (or any supplement thereto) given by or
at the direction of the Board of Directors (or any duly authorized committee
thereof), (b) otherwise properly brought before the meeting by or at the
direction of the Board of Directors (or any duly authorized committee thereof)
or (c) otherwise properly brought before the meeting by any stockholder of the
Corporation (i) who is a stockholder of record on the date of the giving of the
notice provided for in this Section 9 and on the record date for the
determination of stockholders entitled to vote at such meeting and (ii) who
complies with the notice procedures set forth in this Section 9. In addition to
any other applicable requirements, including but not limited to the requirements
of Rule 14a-8 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), for business
to be properly brought before an annual meeting by a stockholder, such
stockholder must have given timely notice thereof in proper written form to the
Secretary of the Corporation.





To be timely, a stockholder's notice to the Secretary must be delivered to or
mailed and received at the principal executive offices of the Corporation, not
less than 90 days nor more than 120 days prior to the anniversary date of the
immediately preceding annual meeting of stockholders; provided, however, that in
the event that the annual meeting is called for a date that is not within 30
days before or after such anniversary date, in order to be timely, notice by the
stockholder must be so received not later than the close of business on the
tenth day following the day on which notice of the date of the annual meeting is
mailed to stockholders or public disclosure of the date of the annual meeting is
made, whichever first occurs. The provisions of this Section 9 shall also govern
what constitutes timely notice for purposes of Rule 14a-4(c) under the Exchange
Act.



To be in proper written form, a stockholder's notice to the Secretary must set
forth as to each matter such stockholder proposes to bring before the annual
meeting (a) a brief description of the business desired to be brought before the
meeting and the reasons for conducting such business at the meeting, (b) the
name and record address of such stockholder, (c) the class or series and number
of shares of capital stock of the Corporation which are owned beneficially or of
record by such stockholder, together with evidence reasonably satisfactory to
the Secretary of such beneficial ownership, (d) a description of all
arrangements or understandings between such stockholder and any other person or
persons (including their names) in connection with the proposal of such business
by such stockholder and any material interest of such stockholder in such
business and (e) a representation that such stockholder intends to appear in
person or by proxy at the annual meeting to bring such business before the
meeting.



Notwithstanding anything in these By-Laws to the contrary, no business shall be
conducted at the annual meeting of stockholders except business brought before
such meeting in accordance with the procedures set forth in this Section 9;
provided, however, that, once business has been properly brought before such
meeting in accordance with such procedures, nothing in this Section 9 shall be
deemed to preclude discussion by any stockholder of any such business. If the
chairman of such meeting determines that business was not properly brought
before the meeting in accordance with the foregoing procedures, the chairman
shall declare to the meeting that the business was not properly brought before
the meeting and such business shall not be transacted.



ARTICLE III



Directors



Section 1

. Management of the Corporation. The business and affairs of the Corporation
shall be managed by or under the direction of the Board of Directors. The
officers of the Corporation shall keep the Board of Directors fully informed
about the affairs of the Corporation, and the officers and employees of the
Corporation shall provide the Board of Directors with such written or oral
reports and information as the Board of Directors may deem advisable.





Section 2

. Number and Term of Office. Subject to the rights, if any, of holders of
preferred stock of the Corporation, the number of directors shall be determined
from time to time by resolution passed by a majority of the Board of Directors
of the Corporation, but in no event shall the Board of Directors consist of less
than five or more than 15 directors. The number of directors so determined is
referred to in these By-Laws as the "total number of directors". The Board of
Directors shall, by resolution passed by a majority of the Board of Directors,
designate the directors to serve as initial Class I, Class II and Class III
directors upon filing of the Restated Certificate of Incorporation of the
Corporation with the Secretary of State of the State of Delaware. Except as
provided in Section 5 of this Article III, directors shall be elected by a
plurality of the votes cast at annual meetings of stockholders, and each
director so elected shall hold office as provided by Article Fifth of the
Restated Certificate of Incorporation of the Corporation. Directors need not be
stockholders of the Corporation.





Section 3

. Nomination of Directors and Advance Notice Thereof. Only persons who are
nominated in accordance with the Restated Certificate of Incorporation of the
Corporation shall be eligible for election as directors of the Corporation.





Section 4

. Resignation. Any director may resign at any time. Such resignation shall be
made in writing and shall take effect at the time specified therein or, if no
time be specified, at the time of its receipt by the Chief Executive Officer
(the "CEO"), the President or the Secretary of the Corporation. The acceptance
of a resignation shall not be necessary to make it effective.





Section 5

. Vacancies. Subject to the rights, if any, of the holders of any series of
preferred stock then outstanding, any vacancy on the Board of Directors arising
from death, resignation, removal, an increase in the number of directors or any
other cause, may be filled either by a majority vote of the remaining directors,
although less than a quorum, or by the sole remaining director; provided,
however, that if any director then in office determines that any such vacancy on
the Board of Directors shall be filled by the stockholders, such vacancy shall
be filled by the stockholders in accordance with the Restated Certificate of
Incorporation. Any director elected to fill a vacancy shall hold office for a
term that shall coincide with the term of the class to which such director shall
have been elected.





Section 6

. Regular Meetings. The Board of Directors shall hold at least two regular
meetings during each calendar year on such dates as may be determined by the
Board of Directors. Such regular meetings may be held at such places, either
within or without the State of Delaware, as shall from time to time be
determined by the Board of Directors.





Section 7

. Special Meetings. Special meetings of the Board of Directors may be called by
the Chairman of the Board, the CEO or the President, and shall be called by the
CEO, the President or the Secretary, upon the written request of at least two
members of the Board of Directors. Each director shall be given 10 days' notice
of each such meeting.





Section 8

. Fees. Each member of the Board of Directors who is not an officer of the
Corporation shall receive from the Corporation an annual fee for serving on the
Board of Directors and an annual fee for serving on each committee of the Board
of Directors on which such director serves, plus a fee for each meeting of the
Board of Directors he attends, plus a fee for each meeting of a committee of the
Board of Directors he attends. The amount of such fees shall be determined from
time to time by a majority of the total number of directors. Each director,
including those who are also officers, shall receive from the Corporation
reimbursement of travel expenses for each meeting of the Board of Directors or
any committee thereof he attends.



Section 9

. Quorum. A quorum of directors for the transaction of business shall consist of
at least a majority of the total number of directors.





Section 10

. Waiver of Notice. Notice of a meeting need not be given to any director who
submits a written waiver of such notice, signed by him, whether before or after
such meeting. Neither the business to be transacted at, nor the purpose of, any
meeting of the directors need be specified in any written waiver of notice with
respect to such meeting. Attendance of a director at a meeting shall constitute
a waiver of notice of such meeting, except when the director attends such
meeting for the express purpose of objecting, at the beginning of such meeting,
to the transaction of any business because the meeting is not lawfully called or
convened.





Section 11

. Voting. The act of a majority of the total number of directors shall be the
act of the Board of Directors.





Section 12

. Meetings via Conference Call. Any one or more members of the Board of
Directors or any committee thereof may participate in a meeting of the Board of
Directors or such committee by means of a conference telephone call or similar
communications equipment hook-up allowing all persons participating in the
meeting to hear each other at the same time. Participation by such means shall
constitute presence in person at a meeting.





Section 13

. Action Without Meeting. Notwithstanding any other provisions of these By-Laws,
any action required or permitted to be taken at any meeting of the Board of
Directors or any committee thereof may be taken without a meeting, if a written
consent or consents to the adoption of a resolution authorizing the action is
signed by the whole Board of the Corporation or all the members of such
committee, as the case may be. The resolution and the written consents thereto
shall be filed with the minutes of the proceedings of the Board of Directors.



Section 14

. Committees. (a) Audit Committee; Compensation Committee; Other Committees. The
Board of Directors shall designate an Audit Committee and a Compensation
Committee, each consisting of at least two directors and to have such duties and
functions as shall be specified in the resolution or resolutions appointing such
committees. The Board of Directors, by resolution passed by a majority of the
total number of directors, may designate other committees of the Board of
Directors, each such committee to consist of two or more directors and to have
such duties and functions as shall be provided in such resolution.





(b) Rules of Committees. A majority of all of the members of any committee of
the Board of Directors may determine its rules of procedure, determine its
action and fix the time and place, whether within or without the State of
Delaware, of its meetings and specify what notice thereof, if any, shall be
given, unless the Board of Directors shall otherwise by resolution provide. Each
committee shall record minutes of its proceedings and shall submit the same to
the Board of Directors. The Board of Directors shall have power to change the
members of any such committee and fill vacancies therein and to discharge any
such committee, either with or without cause, at any time.



(c) Powers of Committees. The Board of Directors, by resolution passed by a
majority of a duly constituted quorum of the Board of Directors, may designate
committees of the Board of Directors pursuant to, and which will have the powers
as are consistent with, the provisions of Section 141(c)(2) of the Delaware
General Corporation Law.



Section 15

. The Chairman of the Board and Vice Chairman of the Board. The Chairman of the
Board and, if the Board of Directors determines that the Board should have a
Vice Chairman, the Vice Chairman of the Board shall be elected annually by the
Board of Directors. The Chairman of the Board shall preside at all meetings of
the Board of Directors, act as chairman at all meetings of stockholders and
shall sign the minutes of the proceedings recorded at such meetings by the
Secretary. He shall make reports to the Board of Directors as well as to the
stockholders and shall perform all duties incident to his office or properly
required of him by the Board of Directors. The Chairman of the Board and the
Vice Chairman of the Board shall each perform such further duties and exercise
such further powers as may be assigned to him from time to time by the Board of
Directors. In the absence of the Chairman of the Board, the Vice Chairman of the
Board shall carry out his duties and authorities.





ARTICLE IV



Officers



Section 1

. Officers. The officers of the Corporation shall include the Chief Executive
Officer, the President, a Treasurer and a Secretary. Each officer of the
Corporation shall hold office until his successor shall have been duly chosen
and qualified, or until his death, disqualification, resignation or removal.
Except for the offices of President and Secretary, any two or more offices may
be held by one person. Any vacancy occurring in any office shall be filled by
the Board of Directors.





Section 2

. Other Officers. The Board of Directors may appoint one or more Vice
Presidents, Assistant Treasurers, Assistant Secretaries and such other officers
and agents with such powers and duties as it shall deem necessary.





Section 3

. The Chief Executive Officer (the "CEO"). The Chief Executive Officer, subject
to the direction of the Board of Directors, shall have general management and
control of the business and affairs of the Corporation.





Section 4

. The President. The President shall be the Chief Operating Officer of the
Corporation and, subject to the direction of the CEO and the Board of Directors,
shall be responsible for the day-to-day management of the Corporation.





Section 5

. The Treasurer. The Treasurer shall have custody of all funds, securities and
evidences of indebtedness of the Corporation, shall receive and give receipts
and acquittances for monies paid in on account of the Corporation, shall pay out
of the funds on hand all bills, payrolls, and other just debts of the
Corporation, of whatever nature upon maturity, shall enter regularly in books to
be kept by him for that purpose, full and accurate accounts of all monies
received and paid out by him on account of the Corporation, and shall perform
all other duties incident to the Office of Treasurer and as may be prescribed by
the Board of Directors.





Section 6

. The Secretary. The Secretary, if he shall be present, shall keep the minutes
of all proceedings of directors and stockholders, and shall attend to the giving
and serving of all notices to stockholders and directors or other notices
required by law or by these By-Laws, shall affix the seal of the Corporation to
deeds, contracts and other instruments in writing requiring a seal when duly
signed or when so ordered by the Board of Directors, shall have charge of the
minute books, certificate books and stock books and such other books and papers
as the Board of Directors may direct, and shall perform all other duties
incident to the office of Secretary.





Section 7

. Removal of Officers. Any officer of the Corporation may be removed from office
at any time, with or without cause, by a vote of the majority of the total
number of directors.





ARTICLE V



Capital Stock



Section 1

. Form and Execution of Certificates. The shares of the Corporation shall be
represented by certificates in such form as is required by the General
Corporation Law of the State of Delaware and as shall be adopted by the Board of
Directors. Certificates shall be numbered and registered in the order issued,
shall be signed by the President or a Vice President and by the Secretary or the
Treasurer and sealed with the corporate seal or a facsimile thereof.





Section 2

. Transfer. Transfer of shares shall be made only upon the books of the
Corporation by the registered holder thereof or by attorney, duly authorized,
and upon



surrender of the certificate or certificates for such shares properly assigned
for transfer.



Section 3

. Lost or Destroyed Certificates. The holder of any certificate representing
shares of stock of the Corporation may notify the Corporation of any loss,
theft, or destruction thereof, and the Board of Directors may thereupon, in its
discretion (subject to applicable law), cause a new certificate for the same
number of shares to be issued to such holder upon satisfactory proof of such
loss, theft or destruction, and, if required by the Board of Directors, the
deposit of indemnity by way of bond or otherwise, in such form and amount and
with such surety or sureties as the Board of Directors may require, to indemnify
the Corporation against loss or liability by reason of the issuance of such new
certificates.





Section 4

. Record Date. The Board of Directors may fix, in advance, a date, not exceeding
60 days nor less than 10 days, as the record date for the determination of
stockholders entitled to receive notice of, or to vote at, any meeting of
stockholders, or to consent to any proposal without a meeting, or for the
purpose of determining stockholders entitled to receive payment of any
dividends, or allotment of any rights, or for the purpose of any other action.





ARTICLE VI



Miscellaneous



Section 1

. Dividends and Reserves. The Board of Directors may declare dividends and may
set apart out of any of the funds of the Corporation available for dividends a
reserve or reserves for any proper purpose and may reduce or eliminate any such
reserve. Dividends may be paid in cash, in property, or in shares of stock.





Section 2

. Regulations. The Board of Directors may make such rules and regulations as it
may deem expedient concerning the transfer and registration of certificates for
shares of the Corporation.





Section 3

. Corporate Seal. The corporate seal shall have inscribed thereon the name of
the Corporation and the words "CORPORATE SEAL", and the state of its
incorporation.





Section 4

. Notice and Waiver of Notice. Whenever under the provisions of these By-Laws
any notice is required to be given, such notice, unless otherwise required by
law or by these By-Laws, shall be communicated to the person entitled thereto be
courier mail or first-class mail, postage prepaid, or by telegraph, telex,
cable, facsimile or other recorded form of transmission, and such notice shall
be deemed to have been given on the third day after the time of dispatch by
courier mail or mailing thereof or at the time of dispatch in the case of notice
by any other form of transmission. Any notice required to be given under these
By-Laws may be waived in writing by the person entitled thereto, whether before
or after the time stated therein.





Section 5

. Fiscal Year. The fiscal year of the Corporation shall be determined by
resolution of the Board of Directors.





Section 6

. No petition under title 11 of the United States Code may be filed by the
Corporation without a resolution of the Board of Directors authorizing such a
filing which has been approved by at least all but one of the directors then in
office, including the affirmative vote of at least two directors that are not
affiliated or associated with E.ON AG or its affiliates (other than the
Corporation and its subsidiaries).





Section 7

. No petition under title 11 of the United States Code may be filed by the
Corporation during the period commencing on the Closing Date (as such term is
defined in the Purchase Agreement dated as of September 30, 2001, by and among
TPG Partners III, L.P., T(3) Partners, L.P., T(3) Partners II, L.P., and TPG
Wafer Holdings LLC, on the one hand, and E.ON AG, E.ON International Finance
B.V., FIDELIA Corporation, VEBA Zweite Verwaltungsgesellschaft mbH, and E.ON
North America, Inc., on the other hand (the "Purchase Agreement")) through and
including the date on which at least thirty million dollars has been loaned to
the Corporation pursuant to the terms of the Revolving Credit Facility (as such
term is defined in the Purchase Agreement) without a resolution of the Board of
Directors authorizing such a filing which has been approved by at least all but
one of the directors then in office, including a majority of such directors not
affiliated or associated with TPG Wafer Holdings LLC, T(3)Partners, L.P., T(3)
Partners II, L.P. or any of their respective affiliates.





ARTICLE VII



Amendments



Section 1

. Amendments. The Board of Directors shall have the power, without assent or
vote of the stockholders, to make, alter, amend, change, add to or repeal these
By-Laws, or any of them, upon a vote of a majority of the total number of
directors.



